Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 
Status of claims
Canceled:
none
Pending:
1-12
Withdrawn:
1-6 and 11-12
Examined:
7-10
Independent:
7 and 10
Allowable:
none


Abbreviations                   (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting
x


Priority
As detailed on the 8/22/2022 filing receipt, this application claims priority to as early as 10/02/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.
Election/Restrictions
Applicant's election without traverse of Group I comprising claims 7-10 in the reply filed on 07/12/2022 is acknowledged.  Claims 1-6 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/12/2022. The requirement for the group restriction is proper and is therefore made FINAL.
Applicant's election with traverse of species (c) in the reply filed on 07/12/2022 is acknowledged.  The species restriction requirement is canceled. 

Claim Objections
Claim 7 is objected to because of the following informalities:  internal period before the end of the claim.
Claim 7, step a.i.1, is further objected to as lacking a conjunction after the first list, i.e. no "and" or "or."   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 7, step a, "the activity level … derived from a sample..." is interpreted as product-by-process (PbP) element, i.e. the recited “the activity level” limited according to any data structure clearly required by the recited product-by-process limitation of having been "derived from a sample".  The recited "derived from..." is not itself claimed and is limiting only to the extent that the structure of the "the activity level" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
A similar interpretation is applied to "derived..." in claim 7 step a.i.1. 
In claim 7, step a.i.2, "wherein the calibrated pathway model compares..." is interpreted as requiring this "compares" step as a step of the claimed method.  Despite the "calibrated..." being PbP, and despite the imbedding within a "wherein" clause, the "calculating..." step uses the model and so the "compares" step is a step of the method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, step a.i, recites "a sample...," and its relationship is unclear to the instance in step a when reciting “a sample isolated from the subject”.  An example solution would be to amend to first and second samples or to make it clear that both are the same.
The term “active” in claim 7 step b is a relative term which renders the claim indefinite.  The term “active” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This relative term renders the time indefinite when to administer the subject a Notch inhibitor.  An example solution would be to recite something like: according a "predetermined threshold" or some equivalent.

USC § 101 – no rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial exceptions (JE) to 101 patentability -- no rejection

Referring to 101 JE analysis steps as organized in MPEP 2106, no rejection applies to claims 7-10.  
Regarding claim 7, at step a, the claim preliminarily recites one or more JEs.  For example, “calculating…” (claim 7 step a.i, step a.i.2, and step a.ii) is directed to data analysis and a math relationship.  However, at claim 7 step b, the recited additional element of “administering to the subject a Notch inhibitor” according to conditions determined by the JE is an example of a therapy analogous to the 2nd consideration at analysis Step 2A, 2nd prong, and therefore the claim integrates any possible JEs into a practical application.
Regarding claim 10, the claim is not directed to a JE, since, for example, the recited physical elements are not interpreted as natural products.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  
Bergstrom: (“Methods for predicting treatment response based on the expression profiles of biomarker genes in notch mediated cancers”, US 20110166028 A1,
DATE PUBLISHED 2011-07-07 as cited on the attached "Notice of References Cited" form 892), and further in view of Aithal: (“Role of Notch signaling pathway in cancer and its association with DNA methylation”, Journal of Genetics, volume 92, pages 667–675 (2013) as cited on the attached "Notice of References Cited" form 892), and Van Ooijen: (“Determination of NFkB Pathway Activity Using Unique Combination of Target Genes“, US 20170046477 A1, Date Published 02/16/2017 as cited on the attached "Notice of References Cited" form 892).

Claim 7 is directed to a method of treating a subject suffering from a disease associated with an activated Notch cellular signaling pathway.  With respect to claim 7, Bergstrom discloses a method to prognose cancer treatment with the NOTCH Signaling Inhibitors, which reads on the subject matter of the current invention.  More specifically, regarding claim 7 step a and step a.i.1, Bergstrom teaches receiving expression level data for the following Notch pathway target genes: HES1, HES5, HEY2, DTX1, MYC, NRARP ([0039], and Fig 4a, 4b).  Bergstrom does not teach any gene from the list of EPHB3, NFKB2, PIN1, PLXND1, and SOX9.  In another investigation on the Notch signaling pathway and cancer, Aithal teaches that NFKB2 (in addition to DTX1, HES1) is a Notch target gene (para 2, col 1, pg 669).
Regarding claim 7 step a.i and step a.i.2, Bergstrom further discloses calculating the Notch pathway activity (NOTCH-10, [0216]).  However, Bergstrom’s Notch-10 is calibrated by the GI50, not the three target genes in a control sample.  In a parallel research that measures the NFkB pathway activity level, Van Ooijen teaches the calibrated pathway model which calculates the activity level of the NFkB transcription factor element in the sample using a calibrated pathway model, wherein the calibrated pathway model compares the expression levels of the at least six target genes in the sample with expression levels of the at least six target genes in the model which define an activity level of NFkB transcription factor element ([0026]).
Step (a.ii) is rejected similarly as discussed above regarding step (a.i), as step (a.ii) is a part of step (a.i).
Bergstrom further teaches treating patients with Notch inhibitors (claims 80-81), based on Notch signaling levels.

With respect to claim 10, Bergstrom discloses a kit for measuring expression levels of Notch cellular signaling pathway target genes and calculating the NOTCH signaling activities in the samples that requires polymerase chain reaction and primers directed to at least six Notch cellular signaling pathway target genes ([0087]).  Combined, Bergstrom and Aithal teach the NOTCH target genes as discussed regarding claim 7.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention.  Prior to the time of invention, said person would have been motivated to modify the method used in Bergstrom’s teaching of measuring the NOTCH signaling activity level, with Aithal’s NFKB2 as the NOTCH target gene, and Van Ooijen’s teaching of calibrated pathway model, because Aithal’s NFKB2 is an additional choice to represent the NOTCH activity (para 2, col 1, pg 669); and Van Ooijen’s calibrated pathway model, which measures the NOTCH  target gene expression level in the sample without NOTCH stimulation, is more robust than calibrating the NOTCH signaling level by the GI50 ([0026]).   PHOSITA could reasonably have expected success as Bergstrom and Aithal are both about measuring the NOTCH pathway activity levels, and Van Ooijen’s technical strength in calibrated pathway models for calculating the activity level of the NFkB transcription factor element in the sample provides clear guidance ([0026]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  
Bergstrom, Aithal, and Van Ooijen, as applied to claim 7 above, and further in view of   Espinoza: (“Notch inhibitors for cancer treatment”, Pharmacology & Therapeutics, Volume 139, Issue 2, August 2013, Pages 95-110 as cited on the IDS of 9/28/2018).

With respect to claims 8-9, Bergstrom teaches treating patient with Notch inhibitors (claims 80-81), based on Notch signaling levels.  However, Bergstrom does not teach administering the Notch inhibitors to human patients.  To review the clinical activities that treat cancer with Notch inhibitors, Espinoza teaches treating cancer in humans with elevated Notch activity with the Notch inhibitors such as PF- 03084014, MK-0752, RO-4929097 (Table 1, pg 102-103).
  
 An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention.  Prior to the time of invention, said person would have been motivated to modify the combined Bergstrom, Aithal, and Van Ooijen on NOTCH signaling and inhibition, with Espinoza’s teaching of several specific NOTCH inhibitor, because Espinoza systematically reviewed the successful NOTCH inhibitors that made the way to clinical trials till the time of the instant invention was filed.   We can reasonably expect the success as Bergstrom, Aithal, Van Ooijen and Espinoza are all about measuring cancer pathway activities and treat the cancer with corresponding inhibitors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 14-15 of U.S.  Patent No. 16/143,708 in view of Bergstrom: (“Methods for predicting treatment response based on the expression profiles of biomarker genes in notch mediated cancers”, US 20110166028 A1, DATE PUBLISHED 2011-07-07 as cited on the attached "Notice of References Cited" form 892).  The conflicting application  measures the JAK-STAT3 pathway activity level using  some signature genes and offers the JAK-STAT3 inhibitors for patients with elevated JAK-STAT3 activity level.  Filed by the same  inventors, the instant application and the conflicting application shared the same strategy and the same methodology.  The only difference between the instant application and the conflicting application lies in that the targeted cancer pathways are different: the instant application targets the NOTCH pathway while the conflicting application targets the JAK-STAT3 pathway.  Bergstrom discloses a method to prognose cancer treatment with the NOTCH Signaling Inhibitors.  More specifically, Bergstrom teaches receiving expression level data for the following Notch pathway target genes: HES1, HES5, HEY2, DTX1, MYC, NRARP ([0039], and Fig 4a, 4b).  Bergstrom further discloses (step a.i and step a.i.2) calculating the Notch pathway activity (NOTCH-10, [0216]).  In the light of Bergstrom’s teaching, it would have been obvious to replace (MPEP §2143.(B)) the JAK-STAT3 pathway in the conflicting application with the NOTCH pathway to achieve the claimed invention.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is 571.272.0224.  The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on 571.272.9047.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.

/GUOZHEN  LIU/
Patents examiner
Art unit 1672
/G STEVEN VANNI/
Primary patents examiner 
Art unit 1672